Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for medical services and surgical aid given to D. L. McGregor who was on the 18th day of August, 1924, employed by the State of Illinois in the Department of Public Works and Buildings. It appears that while said laborer was employed in the service of the State he received injuries and required the medical attention given. There is no contention but that the services were performed and that the claim was reasonable and was based upon the rule of usual and customary charges for such services.. Therefore it is considered by the court that said claimant be allowed the sum of $253.00.